     3:18-cv-03260-SEM-TSH # 82    Page 1 of 15                                    E-FILED
                                                   Wednesday, 19 August, 2020 04:18:52 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

HAILEY HEILMAN,                    )
                                   )
           Plaintiff,              )
                                   )
     v.                            )     No. 18-cv-3260
                                   )
MAGGIE BURKE et al.,               )
                                   )
           Defendants.             )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Plaintiff Hailey Heilman’s

Motion for Leave to Take Additional Depositions (d/e 75) (Motion). For the

reasons set forth below, the Motion is ALLOWED in part.

                              BACKGROUND

     In February 2017, Plaintiff Hailey Heilman was an inmate at the

Logan Correctional Center (Logan), a prison operated by the Illinois

Department of Corrections (Department or IDOC). On February 5, 2017,

one of Heilman’s cell mates, Jennifer Fleming, allegedly sexually assaulted

her (the Rape). See Defendants’ Answer and Affirmative Defenses to

Plaintiff’s Amended Complaint (d/e 65), ¶ 31. Heilman has brought this

action against 19 Department employees under 42 U.S.C. § 1983 and state

law for their alleged actions or inactions related to the Rape. The
                                Page 1 of 15
     3:18-cv-03260-SEM-TSH # 82    Page 2 of 15




Defendants are: then Logan Warden Margaret Burke; Assistant Wardens

Beatrice Calhoun and Angel Wilson; Logan Correctional Officers Justin

Gannon, Chase Goleash, Kelby Jasmon, Christopher Lynch, Legna

Velazquez, Brandon Lounsberry; Aadam Cox; Guy Carter; Troy Singleton,

and Greg Dejarnette; Logan Internal Affairs Lieutenant Todd Sexton and

Internal Affairs Officer Nicole Veech; Logan Placement Office employees

Rachelle Aiken, Joshua Edwards, and Jacob Gerringer; and Logan

beautician Annette Veech who supervised the Logan beauty shop.

Heilman alleges that the 19 Defendants violated her Eighth Amendment

right to be free from cruel and unusual punishment because each “knew

the danger Fleming posed to Ms. Heilman and that there was a strong

likelihood that Fleming would attack Ms. Heilman,” and each Defendant

consciously failed to take reasonable steps to prevent Fleming from

assaulting Ms. Heilman.” Amended Complaint (d/e 48) ¶¶ 37-38. Heilman

also alleges that Warden Burke and Assistant Wardens Calhoun and

Wilson consciously established a policy at Logan by which “identifiably

vulnerable prisoners like Ms. Heilman faced a substantial risk of harm of

sexual and physical attack.” Heilman alleges that Burke, Calhoun, and

Wilson allowed this policy to “exist and thrive because Defendants Burke,

Calhoun, and Wilson were deliberately indifferent to the problem [of the

                               Page 2 of 15
     3:18-cv-03260-SEM-TSH # 82      Page 3 of 15




substantial risk of sexual and physical attack], thereby effectively ratifying

it.” Amended Complaint, ¶¶ 45-46. Heilman alleges that Warden Burke and

Assistant Wardens Calhoun and Wilson also violated her Eighth

Amendment rights by failing to train Logan staff, each knowing that such

failures would cause “vulnerable prisoners, like Ms. Heilman, [to] be

physically and sexually assaulted by dangerous inmates, like Fleming.”

Amended Complaint, ¶ 49. Lastly, Heilman alleges a state-law claim

against the 19 Defendants claiming that each Defendant knew that his or

her “misconduct posed a serious risk of harm or safety to Ms. Heilman” and

each acted “willfully and wantonly and/or with reckless indifferences or

conscious disregard for Ms. Heilman’s safety and wellbeing.” Amended

Complaint, ¶¶ 52-53.

      Heilman has taken eight depositions of Defendants Velazquez,

Gannon, Lynch, Jasmon, Cox, Gerringer, Nicole Veech, and Annette

Veech. Heilman has started the ninth deposition of the alleged assailant

and non-party Fleming. The parties have also agreed to a Rule 30(b)(6)

deposition of the Department, also a non-party, as the tenth deposition.

Heilman asks for leave to take the deposition of the remaining 11

Defendants. Defendants object.




                                 Page 3 of 15
     3:18-cv-03260-SEM-TSH # 82     Page 4 of 15




                                 ANALYSIS

      A party may take 10 depositions without a stipulation of the parties or

leave of Court. Fed. R. Civ. P. 30(a)(2)(A)(i). In considering a motion for

leave to take additional depositions, the Court must decide whether

allowing additional depositions is proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues,

and whether the burden or expense of the proposed discovery outweighs

its likely benefit. Fed. R. Civ. P. 26(b)(1). The Court must also consider

factors that would limit the appropriate amount of discovery that should be

allowed, including whether the discovery sought is unreasonably

cumulative or duplicative, or can be obtained from some other source that

is more convenient, less burdensome, or less expensive. Fed. R. Civ. P.

26(b)(2). The party seeking to take additional depositions must make a

particularized showing for the need for such depositions. See Scott v. City

of Sioux City, 298 F.R.D. 400, 402-03 (N.D. Ia. 2014); United States v. U.S.

Steel Corp., 2014 WL 1571322, at *1-*2 (N.D. Ind. April 17, 2014). “The

mere fact that many individuals may have discoverable information does

not necessarily entitle a party to depose each such individual.” Newell v.

                                 Page 4 of 15
      3:18-cv-03260-SEM-TSH # 82     Page 5 of 15




State of Wisconsin Teamsters Joint Council No. 39, 2007 WL 3166757, at

*1 (E.D. Wis. October 25, 2007).

      The Defendants cite authority from other Circuits for the proposition

that a party must justify each deposition already taken before asking to take

additional depositions. Response to Plaintiff’s Motion for Leave to Take

Depositions (Doc. 75) (d/e 81) (Response), at 4-5 (citing Lawson v. Spirit

Aerosystems, Inc., 2020 WL 1285359 at *9 (D. Kan. March 18, 2020)

(quoting Barrow v. Greenville Indep. Sch. Dist., 202 F. R. D. 480, 483 (N.D.

Tex. 2001))). The Court declines to hold that a movant must present proof

of the appropriateness of each prior deposition as a required element of a

Rule 30(a)(2)(A)(i) motion. The Seventh Circuit has instructed the Court to

consider the “totality of the circumstances” in deciding whether to authorize

additional discovery. “Before restricting discovery, the court should

consider ‘the totality of the circumstances, weighing the value of the

material sought against the burden of providing it,’ and taking into account

society's interest in furthering ‘the truthseeking function’ in the particular

case before the court.” Patterson v. Avery Dennison Corp., 281 F.3d 676,

681 (7th Cir. 2002) (quoting Rowlin v. Alabama Dept. of Public Safety, 200

F.R.D. 459, 461 (M.D.Ala.2001)). The Court considers the depositions

already taken as a factor for the Court to consider in the totality of the

                                  Page 5 of 15
     3:18-cv-03260-SEM-TSH # 82    Page 6 of 15




circumstances, but declines to hold that a party is required to prove the

appropriateness of each prior deposition as an element of a Rule

30(a)(2)(A)(i) motion.

      In light of these principles, the Court allows Heilman to take some

additional depositions. Critical issues in this case include the knowledge

and intent of each Defendant and the personal involvement of each

Defendant. See e.g., Johnson v. Rimmer, 936 F.3d 695, 710-11 (7th 2019)

(Section 1983 claim requires proof of personal involvement). Each count

requires Heilman to prove each Defendant’s knowledge of Heilman’s

circumstance, each Defendant’s opportunity to act to avert the Rape, each

Defendant’s action or inaction, and each Defendant’s intent motivating

each Defendant’s action or inaction. See Farmer v. Brennan, 511 U.S.

825, 833-34 (1994). Heilman wishes to depose Defendants to discover

information on these and other issues.

      Heilman has relatively limited access to the Defendants to gather

information because each is a Defendant represented by counsel. Heilman

must go through counsel to inquire of each Defendant, but defense counsel

has full access to each Defendant. Furthermore, ascertaining a person’s

subjective knowledge and subjective intent often reasonably requires

inquiring of the person directly. For example, in this case, Heilman alleges

                                Page 6 of 15
     3:18-cv-03260-SEM-TSH # 82     Page 7 of 15




that she and others alerted various Defendants to the threat Fleming posed

to her. Heilman reasonably needs to inquire of each relevant Defendant’s

recollection of the alleged notices of the risk. She needs information from

the Defendants to evaluate her claims against each Defendant. Some of

this information has been secured by written discovery such as

interrogatories and document productions, but additional questioning

through deposition may be needed for some of the remaining Defendants.

This would be particularly true when the information already discovered

shows a possibility of a Defendant’s personal involvement in activity that

could have averted the alleged Rape.

      Moreover, the issues at stake are significant. Heilman alleges that

she was raped by a fellow prisoner. Prisoner-on-prisoner violence may

constitute cruel and unusual punishment if a state prison official knows the

violence is likely, has sufficient personal involvement to prevent it, and

chooses to let the violence happen. Heilman’s allegations, therefore, are

significant. Discovery to date provides some information that may tend to

support to those claims. Some discovery indicates that the closing of a

wing at Logan known as D Wing (a/k/a “unit 15D,” “max unit,” and “Delta

Wing”) may have possibly been causally related to the Rape. The

discovery indicates that D Wing housed inmates with disciplinary problems.

                                 Page 7 of 15
     3:18-cv-03260-SEM-TSH # 82     Page 8 of 15




Fleming was in D Wing. Defendant Gannon stated that placing inmates

such as Fleming in the general population created a risk of harm to inmates

in the general population. See, Response, Exhibit 4, Deposition of Justin

Gannon, at 38-55; Exhibit 5, Defendant Justin Gannon’s Answers to

Interrogatory, Answer to Interrogatory 4 (“[I] believe that had the inmates in

previously housed in 15D had not been spread out among the general

population inmates, the incident probably would not have happened.”)

When D Wing was closed, Fleming was placed in Heilman’s cell and

thereafter allegedly threatened and harassed Heilman and ultimately

committed the Rape. The information provided by Defendant Gannon may

give some support to some elements of Heilman’s claims. If Heilman can

prevail on any of her claims, her damages are likely to be significant and

could result in a punitive award against some Defendants.

      Given that current discovery provides some support for Heilman’s

claims, the amount in controversy is substantial, and Heilman has limited

access to represented Defendants to discover information on each

Defendant’s subjective knowledge and intent, the Court finds that additional

depositions are proportionate to the needs of this case.

      The Court allows Heilman to depose Warden Burke and Assistant

Wardens Calhoun and Wilson. Warden Burke and perhaps Assistant

                                Page 8 of 15
     3:18-cv-03260-SEM-TSH # 82     Page 9 of 15




Wardens Calhoun and Wilson are likely to have had some knowledge or

involvement in the decision to close D Wing. Heilman alleges that Burke,

Calhoun, and Wilson established policies and training that they knew would

create an unreasonable risk to Heilman. In light of the information secured

to date in discovery and the allegations, Heilman should be allowed to

depose these three individuals to explore each individual’s knowledge and

intent about Logan’s policies and training, and in particular each of these

three Defendant’s knowledge and intent regarding the closing of D Wing.

      The Defendants argue that these depositions will be cumulative to the

Rule 30(b)(6) deposition of the Department. The Court agrees that there

could be some overlap to the extent that Department policy and procedures

affected relevant decisions at Logan. The Rule 30(b)(6) deposition,

however, would not address the subjective knowledge and intent of each

Defendant. Given the overlap, and the fact that Heilman has already taken

10 depositions that should have provided other general information about

operations at Logan, the length of these three depositions should be

limited. The Court limits the deposition of Burke to five hours and the

depositions of Calhoun and Wilson to three hours each.

      Discovery so far indicates that Defendant Logan Placement Officer

Joshua Edwards made the decision to place Fleming in the cell with

                                Page 9 of 15
     3:18-cv-03260-SEM-TSH # 82     Page 10 of 15




Heilman. See Response, Exhibit 1, Gerringer Deposition, at 117-18.

Heilman alleges that this decision put her at risk of harm that ultimately led

to the sexual assault. As such, she should be allowed to depose Edwards.

Heilman must prove that Edwards knew he was creating a risk of harm by

placing Fleming in that cell and did it anyway with deliberate indifference to

the likely harm to other inmates including Heilman. Given that Edwards’

involvement centered around this one decision, Heilman would not need

significant time to secure the relevant information. Heilman has already

deposed a fellow employee in the Logan Placement Office, Defendant

Gerringer, and so has already had the opportunity to secure basic

information about the Office. The Court, therefore, limits the deposition of

Edwards to two hours.

      Defendant Sexton was a Lieutenant in Internal Affairs at Logan.

Heilman alleges that she and inmates Williams and Gibbons each informed

Logan Internal Affairs in writing on more than one occasion that Fleming

was harassing and threatening Heilman. Amended Complaint, ¶ 27.

Sexton may have some knowledge of the existence of such alleged written

notices to Internal Affairs and any investigation of such notices. Heilman,

again, has already deposed Internal Affairs Officer Nicole Veech, and so,

has already had the opportunity to secure general information about

                                Page 10 of 15
     3:18-cv-03260-SEM-TSH # 82    Page 11 of 15




Internal Affairs at Logan. The Rule 30(b)(6) deposition would also provide

an opportunity to secure related Department policies and procedures.

Sexton’s deposition, therefore, need not be long. The Court finds that

Heilman should be allowed to depose Defendant Sexton for two hours.

     Defendants Carter, Singleton, and Dejarnette are alleged to have

violated Heilman’s rights by misclassifying either Heilman or Fleming.

Heilman alleges each of these Defendants: (1) knew that Heilman’s

classification created a serious risk that Heilman would be subject to a

sexual assault and each Defendant did not care about such risk and gave

Heilman the classification anyway; or (2) knew that Fleming’s classification

created a serious risk that Fleming would sexually assault an inmate such

as Heilman and each Defendant did not care about such risk and gave

Fleming the classification anyway. The Court realizes that some

information regarding each of these Defendant’s personal knowledge and

intent could be secured through written discovery. Still, some additional

questioning would be reasonable and appropriate in this case. The Court

therefore determines that depositions of Defendants Carter, Singleton, and

Dejarnette is appropriate. The depositions need not be long. Heilman has

had or will have ample opportunity to secure information regarding the

classification process through the Rule 30(b)(6) deposition of the

                               Page 11 of 15
     3:18-cv-03260-SEM-TSH # 82    Page 12 of 15




Department, written discovery, and the depositions of the other

Defendants. The Court, therefore, authorizes a two-hour deposition of

each of these three Defendants.

     Defendant correctional officers Goleash and Lounsberry may not

have directly worked on Heilman’s housing unit, Housing Unit 8. Heilman

states in the Motion that Defendant correctional officers Velazquez,

Gannon, Lynch, Jasmon, and Cox were the “correctional officers assigned

to the housing unit where Ms. Fleming and Plaintiff shared a room in the

days before Plaintiff’s rape.” Motion, at 2. Heilman states that Goleash

and Defendant correctional officer Lounsberry were “responsible for

ensuring the safety of prisoners in Housing Unit 8,” but does not state that

they were assigned to work in Housing Unit 8. However, Heilman alleged

in the Amended Complaint that Lounsberry made rounds in Heilman’s

Housing Unit 8 the night of the alleged sexual assault. Amended

Complaint, ¶ 33.

     Lounsberry and Goleash’s connection to Heilman’s situation therefore

may be limited to indirect information from other Logan employees and

inmates. Lounsberry and Goleash should have knowledge of Logan and

the duties and procedures of correctional officers, but Heilman had ample

opportunity to gather that information from other sources. The

                               Page 12 of 15
     3:18-cv-03260-SEM-TSH # 82    Page 13 of 15




Department’s Rule 30(b)(6) deponents and the other Defendants who have

already been deposed should have provided information about other

matters such as the organizational structure of correctional officers and

their duties at Logan. Heilman, therefore, has made less of a showing for a

need to depose these Defendants.

     Heilman, however, makes one specific allegation about Goleash.

Heilman alleges that on February 4, 2017, inmate Ashley Underwood told

Defendant correctional officers Goleash and Jasmon about Fleming’s

behavior toward Heilman. Heilman alleges that Defendant Jasmon

responded that Heilman should “beat Fleming’s ass.” Amended Complaint,

¶ 30. Heilman has already discovered some information about the incident.

Heilman has already deposed Jasmon, and so presumably discovered his

testimony regarding Underwood’s alleged notice. Goleash and Lounsberry

have provided answers to interrogatories. Still, Heilman reasonably may

need to inquire of Goleash directly to evaluate and develop her case.

Weighing the totality of the circumstances, the Court will allow a one-hour

deposition of Goleash.

     Likewise, Heilman alleges Lounsberry conducted housing checks of

Heilman’s housing unit near the time of the Rape. The Court grants




                               Page 13 of 15
     3:18-cv-03260-SEM-TSH # 82     Page 14 of 15




Heilman’s request for leave to depose Defendant Lounsberry and will allow

a one-hour deposition of Lounsberry.

      Heilman also has not identified any allegation or information either in

the Amended Complaint or the Motion of any specific incident or action

directly involving Defendant Aiken. Aiken was Defendant Edwards’

supervisor in the Logan Placement Office when Edwards placed Fleming in

Heilman’s cell. Motion, at 6. Heilman does not allege in the Amended

Complaint or indicate in the Motion that Aiken reviewed Edwards’

placement decision; in contrast, Heilman alleged that Defendant Singleton

reviewed Defendant Carter’s classification of Fleming. See Amended

Complaint, ¶ 19; Motion, at 2. In light of the paucity of information, after

extensive discovery showing Aiken’s personal involvement in Heilman’s

circumstances, the Court finds that Heilman has failed to demonstrate a

particularized need to depose Aiken.

      The Court also finds that a deposition of Aiken would be cumulative

to the information Heilman has secured or can secure from other sources.

Heilman has already secured written discovery from Aiken. Heilman,

further, has secured and can secure information about the Logan

Placement Office from other sources. Heilman has deposed Defendant

Gerringer from the Logan Placement Office, and the Court has authorized

                                Page 14 of 15
     3:18-cv-03260-SEM-TSH # 82    Page 15 of 15




Heilman to depose Defendant Edwards from the Logan Placement Office.

The Rule 30(b)(6) witness from the Department would also have

knowledge of policies regarding placement of prisoners within Logan.

Aiken’s deposition testimony will be cumulative to the information that

Heilman could secure from these sources. Allowing a deposition of

Defendant Aiken is not proportional to the needs of the case. The Court

denies Heilman’s request for leave to depose Defendant Aiken.

     The Court’s statements in this Opinion regarding the reasons for

allowing a deposition of any Defendant is not intended to limit the scope of

inquiry in any such deposition. Heilman may inquire about any topic

allowed by the applicable rules of discovery.

     THEREFORE, IT IS ORDERED that Plaintiff Hailey Heilman’s Motion

for Leave to Take Additional Depositions (d/e 75) is ALLOWED in part as

set forth above.

ENTER: August 19, 2020




                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                               Page 15 of 15
